Robinson, J.,
delivered the opinion of the Court.
We did not hear the counsel for the appellee in this case, because there ought not, it seemed to us, to be any difficulty in regard to the question presented in this appeal.
The appellants were appointed by the Act of 1880, chapter 443, a board of examiners of Edmondson avenue, and. were authorized to make and collect assessments on the property located on said avenue. The Act further provided that the money thus collected should be deposited by them in some bank in Baltimore City. As such examiners the appellants collected $11,483.11, which was deposited by them with the appellee corporation, in their names as “Examiners of Edmondson avenue
By the Act of 1882, chapter HI, a new board of examiners were appointed in the place of the appellants, and by the express terms of the Act their duties and powers as examiners ceased. This suit is brought by the appellants to recover $8,710.67, balance of the money thus deposited by them, and which was paid by the appellee to the new board.
The deposit of money in bank, by one in his own name and in his own right, creates, no doubt, the relation of debtor and creditor — the contract on the part of the bank being to pay the checks of the depositor, so long as it has funds in hand sufficient to do so. In this case, however, the money was not deposited by the appellants in their own names, nor in their own right, but as examiners *470of Edmondson avenue. It was a deposit made in their official relation as required by the Act, under which the money had been collected, and to the credit of a designated fund, in which they had no beneficial interest. When they were superseded in office, by the appointment of the new board under the Act of 1882, the money did not belong to them, but to their successors in office.
The cases relied on by the appellants, seem to us, to be against their contention. In Lewis vs. The Park Bank, 42 N. Y., 463, Platt, the Chamberlain of New York City, deposited the funds of the city in the Park Bank; Devlin was appointed his successor, who designated the Broadway Bank as his depository, and upon a mandamus the Park Bank was required to pay to the Broadway Bank the money thus deposited by Platt. The Court decided, it is true, that the Broadway Bank was not entitled to recover damages alleged to liave been sustained by the delay of the Park Bank in paying over the fund, because it had no interest in the fund until it had been deposited; and until this was done the relation of debtor and creditor did not exist.
And so in Swartwout vs. The Mechanics’ Bank of New York, 5 Denio, 555, where the plaintiff, Collector for the Port of New York, kept an account with the defendant in the name of Samuel Swartwout, Collector, and the bank claimed the right to apply the money thus deposited to an indebtedness on the part of the United States to the bank, and the Court held that if the money did in fact belong to the United States the plaintiff could not recover, but the mere fact that it was deposited in the name of the plaintiff Collector was not sufficient to warrant the conclusion that the money belonged to the Government. This case, it seems to us, is conclusive against the right of the appellants to recover, because it is clear that the money deposited with the appellee did not in fact belong to them, but was a fund collected and deposited by them *471as oxaminers of Edmondson avenue. For these reasons tlie rulings below will be affirmed.
(Decided 26th March, 1884.)

Judgment affirmed.